Title: Address to the Continental Congress, 16 June 1775
From: Washington, George
To: Continental Congress

 

[Philadelphia, 16 June 1775]

The President informed Colo. Washington that the Congress had yesterday, Unanimously made choice of him to be General & Commander in Chief of the American Forces, and requested he would accept of that Appointment; whereupon Colo. Washington, standing in his place, Spake as follows.
“Mr President, Tho’ I am truly sensible of the high Honour done me in this Appointment, yet I feel great distress, from a consciousness that my abilities & Military experience may not be equal to the extensive & important Trust: However, as the Congress desire i⟨t⟩ I will enter upon the momentous duty, & exert every power I Possess In their service & for the Support of the glorious Cause: I beg they will accept my most cordial thanks for this distinguished testimony of their Approbation.
“But lest some unlucky event should happen unfavourable to my reputation, I beg it may be rememberd by every Gentn in the room, that I this day declare with the utmost sincerity, I do not think my self equal to the Command I ⟨am⟩ honoured with.
“As to pay, Sir, I beg leave to Assure the Congress that as no pecuniary consideration could have tempted me to have accepted this Arduous emploiment at the expence of my domestk ease & happi⟨ness⟩ I do not wish to make any proffit from it: I will keep an exact Account of my expences; those I doubt not they will discharge & that is all I desire.”
